DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
2	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 14 and 25-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation “the extract is an aqueous”.  There is insufficient antecedent basis for this limitation in the claim because claim 3 depends on claim 1. Claim 1 recites “dry extract” and not aqueous extract. Correction is required.
Claim 14 recites the phrase “preferentially”. The phrase “preferentially” render the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP 2173.05(d). Correction is required.
Claim 25 recites the phrase “in particular”. The phrase “in particular” render the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. Correction is required.

Claim Rejections - 35 USC § 103
3	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis et al. (US 2011/0154583 A1) in view of Maeyama K (JP 2013133320 A). English translation of the Japanese Patent No. JP 2013133320 A is used in this Office action.
 Lewis et al. (US’ 583 A1) teaches a method for dyeing hair comprising applying to the hair a dyeing composition comprising crocin (see page 4, paragraph, 0091) for about 1 and 60 minutes, rinsing the hair and optionally drying the hair as claimed in claim 1 (see page 65, paragraph, 0438).
The instant claims differ from the teaching of Lewis et al. (US’ 583 A1) by reciting Gardenia extract comprising between 0.1 and 10 wt% crocins.
The Japanese Patent No. JP 2013133320 A, in analogous art of hair dyeing formulation, teaches a hair dyeing composition comprising crocin as a pigment contained in the fruits of Gardenia jasminoides extracted from the fruit with water or aqueous ethanol as claimed in claims 
Therefore, in view of the teaching of the secondary reference of the Japanese Patent No. JP 2013133320 A, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to be motivated to modify the hair dyeing composition of Lewis et al. (US’ 583 A1) by optimizing the amount of crocin extract in the dyeing composition in order to get the maximum effective amount of the dyeing ingredients and would expect such a dyeing method to have similar property to those claimed, absent of unexpected results.
With respect to claims 4 and 5, it would have been obvious to one having ordinary skill in the art to obtain the crocin as a dry extract after extraction process and to apply this extract in a dyeing composition for dyeing any keratin fibers including the hair blonde and would expect such a dyeing composition to have similar property and similar effect on the keratin fibers in the absence of unexpected results.
Allowable Subject Matter
5	Claim 6 is allowed. The prior art of record do not teach or disclose the limitations of the instant claim. 
Claim 27 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EISA B ELHILO whose telephone number is (571)272-1315.  The examiner can normally be reached on Monday-Friday, 7:00 AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EISA B ELHILO/Primary Examiner, Art Unit 1761